UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4522



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RYAN MARTAIS NESBITT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-02-335)


Submitted:   June 24, 2004                    Decided:   July 1, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry L. Devoe, Jr., New Zion, South Carolina, for Appellant. Rose
Mary Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Ryan Martais Nesbitt appeals from his one hundred twenty

month sentence imposed following his guilty plea to conspiracy to

distribute and to possess with intent to distribute fifty grams or

more of cocaine base (crack) and five kilograms or more of cocaine

in violation of 21 U.S.C. § 846 (2000).           Nesbitt’s counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967),

stating that there were no meritorious issues for appeal, but

addressing the propriety of the colloquy pursuant to Fed. R. Crim.

P. 11.      Nesbitt was informed of his right to file a pro se brief,

but has not done so.       Because our review of the record discloses no

reversible error, we affirm Nesbitt’s conviction and sentence.

             We find that Nesbitt’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Rule 11.

Nesbitt was properly advised as to his rights, the offense charged,

and   the    maximum     sentence   for   the   offense.     The   court   also

determined that there was an independent factual basis for the plea

and that the plea was not coerced or influenced by any promises.

See North Carolina v. Alford, 400 U.S. 25, 31 (1970); United

States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

             We   find    that   the   district   court    properly   computed

Nesbitt’s offense level and criminal history category and correctly




                                       - 2 -
determined the applicable guideline range of one hundred twenty* to

one hundred thirty-five months. Nesbitt’s sentence was within this

range.   See United States v. Jones, 18 F.3d 1145, 1151 (4th Cir.

1994) (holding that imposition of a sentence within the properly

calculated range is not reviewable).

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm Nesbitt’s conviction and sentence. This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




     *
      Nesbitt was subject to a mandatory minimum sentence of one
hundred twenty months. See 21 U.S.C.A. § 841(b)(1)(A) (West 1999
& Supp. 2004).

                              - 3 -